Citation Nr: 1241135	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill benefits).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to January 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Educational Center of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to educational assistance benefits under Chapter 30, Title 38, of the United States Code (the Montgomery GI Bill).

The Board recognizes that, in a separate decision dated earlier in August 2009, the RO also denied the Veteran's claim for educational assistance benefits under Chapter 33 (the Post-9/11 GI Bill).  However, the Veteran did not file a substantive appeal with respect to that decision and limited his substantive appeal to the finding of a delimiting date for Montgomery GI Bill benefits.  Moreover, he has since indicated that he submitted a Chapter 33 claim in error and is only interested in pursuing educational assistance benefits under the Montgomery GI Bill.  Accordingly, the Board finds that only the issue of entitlement to Chapter 30 benefits is on appeal and will not further consider the provisions of the Post-9/11 GI Bill in connection with the Veteran's claim.

In his May 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  That hearing was scheduled for October 8, 2010.  However, in advance of that scheduled hearing, the Veteran notified the RO that he would be unavailable to testify.  The Veteran has not asked that his videoconference hearing be rescheduled, nor indicated that he wishes to testify at a Travel Board or Central Office hearing.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2012).  


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1, 1994, to January 21, 1999.  He has neither contended nor shown that he had any qualifying active service after that period.

2.  The Veteran's basic delimiting period for receiving Chapter 30 educational assistance benefits expired on January 22, 2009, 10 years following the day after his discharge from active service.

3.  The Veteran's claim for Chapter 30 educational assistance benefits was received at the RO on August 14, 2009.  While he submitted a prior application for educational assistance benefits under Chapter 33 (the Post 9/11 Bill), that claim was received at the RO less than one month earlier, on July 24, 2009.  

4.  The evidence of record does not show that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 delimiting period.  Nor does the evidence show that he timely applied for an extension of his delimiting date.  


CONCLUSION OF LAW

The Veteran was no longer entitled to educational assistance benefits provided by the Montgomery GI Bill as of January 22, 2009.  38 U.S.C.A. §§ 3011, 3031 (West 2002); 38 U.S.C.A. §§ 3011, 3031 (West 2002 & 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA's governing laws and regulations, a Veteran is eligible for educational assistance benefits pursuant to Chapter 30, Title 38, of the United States Code if he (1) first became a member of the Armed Forces after June 30, 1985; (2) served at least three years of continuous active duty in the Armed Forces with an obligated period of service of three years or more; and (3) was discharged from active duty with an honorable discharge.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. § 21.7042(a) (2012).

As a general rule, VA will not provide Chapter 30 educational assistance benefits to a Veteran 10 years from the later of the date of his last discharge or release from a period of active duty of 90 days or more of continuous service.  38 C.F.R. § 21.7050(a) (2012).  That is the delimiting date, which marks the end of the Veteran's basic period of eligibility for receiving Chapter 30 educational assistance benefits.

VA's applicable regulations allow for an extension of the 10-year delimiting period of eligibility under the Montgomery GI Bill.  However, that relief may only be granted if the Veteran timely applies for an extension.  In addition, the Veteran must establish that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his own willful misconduct.  38 C.F.R. §§ 21.1033, 21.7051(a) (2012).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible.  Moreover, VA will not consider a Veteran who was disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program unless the evidence shows that he was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2) (2012).  

In this case, the Veteran's sole period of active duty was from November 1, 1994, to January 21, 1999.  Therefore, his basic period of eligibility for Chapter 30 educational assistance benefits expired on January 22, 2009.  

Significantly, the Veteran does not contend that he applied for Chapter 30 benefits prior to his January 22, 2009, delimiting date.  On the contrary, he acknowledges that his Chapter 30 claim was not received at the RO until August 14, 2009, more than seven months after that date.  Nevertheless, the Veteran asserts that his Chapter 30 period of eligibility should be extended, in part, because of his confusion as to the proper GI Bill under which to submit his claim.  In essence, the Veteran contends that, had he known to file for educational assistance benefits under the Montgomery GI Bill as opposed to the Post-9/11 GI Bill, his claim would have been timely.

The Board is appreciative of the Veteran's assertions that he was incorrectly informed as to which GI Bill applied to his particular period of service.  Nevertheless, it is a long established legal principle that everyone dealing with the government is charged with knowledge of the federal statues and lawfully promulgated agency regulations regardless of actual knowledge of what is in the regulations or hardship resulting from innocent ignorance of the law.  Jaquay v. West, 11 Vet. App. 67 (1998); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947). 

Here, the Veteran has not expressly alleged that his confusion as to the applicable law was the fault of VA.  Even if he had raised such an allegation, however, and even if the record showed that VA had failed to correctly inform him about his basic Chapter 30 eligibility, the remedy for such a breach could not involve payment of benefits for which the statutory requirements had not been met.  Harvey v. Brown, 6 Vet. App. 416 (1994).  The criteria governing the payment of education benefits are clear, and the Board is bound by them.  

Moreover, even if the Board had the discretion to find that the Veteran's initial application for educational assistance, filed under the Post 9/11 GI Bill, should be considered a Chapter 30 claim for purposes of this appeal, he would still not be entitled to the benefits sought.  On the contrary, the record confirms that the Veteran's application for Chapter 33 benefits was not received at the RO until July 24, 2009.  That is earlier than the date of receipt of his Chapter 30 claim (August 14, 2009), but still several months after his Chapter 30 delimiting date.  Therefore, his previously filed claim would not constitute a timely request for educational assistance benefits under the Montgomery GI Bill.

As an alternative theory to support his claim, the Veteran contends that, throughout his period of Chapter 30 eligibility, he was afflicted by job loss, depression, alcohol problems, and stressors resulting from his young daughter's surgery and his father's death from pancreatic cancer.  Consequently, the Veteran now maintains, he was mentally and emotionally unable to pursue his educational goals prior to his Chapter 30 delimiting date.  Therefore, he avers that an extension of that date is warranted.

The Board is sympathetic to the Veteran's account of long-standing employment and family difficulties.  However, such hardships are not contemplated in the above regulations governing the extension of delimiting dates.  38 C.F.R. §§ 21.1033, 21.7051(a) (2012).  Moreover, while mindful that the Veteran has also reported that his own health issues prevented him from timely filing for educational assistance benefits, he has not submitted any medical evidence showing that those issues rose to the level of a physical or mental disability sufficient to prevent him from initiating or completing an educational program during his basic Chapter 30 delimiting period.  Furthermore, the Veteran has neither contended nor shown that he submitted a timely application for an extension of that 10-year delimiting period.  Accordingly, the Board finds that he has not met the requisite criteria for extended eligibility under the Montgomery GI Bill.  38 C.F.R. §§ 21.1033, 21.7051(a) (2012).  

In sum, the Board concludes that the Veteran is legally precluded from receiving Chapter 30 educational assistance benefits as his claim was received after the end of his basic period of eligibility and he has not met the criteria for an extension of his delimiting date.  As the law, and not the evidence of record, is dispositive in this case, the claim must be denied based on a lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994)

Finally, the Board observes that the VA provisions governing notice and assistance to Veterans are inapplicable to claims, such as this one, in which the statutes at issue are found not in Chapter 51 of Title 38 of the United States Code, but in Chapter 30.  Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Therefore, no further discussion of the notice and assistance provisions is necessary.  Moreover, there is no duty to notify or assist in a case, such as this, in which a claim cannot be substantiated because there is no legal basis for entitlement or because undisputed facts render the appellant ineligible for the requested benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

In any event, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, the Board considers it significant that the written statements he has submitted throughout the pendency of this appeal suggest actual knowledge of the elements necessary to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

ORDER

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill benefits) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


